Citation Nr: 1409072	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for eczematous dermatitis, claimed as skin rash.

2.  Entitlement to initial disability ratings in excess of 10 percent prior to February 19, 2011, and in excess of 20 percent thereafter, for residuals of shrapnel wound, right lower leg.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of shrapnel wound, left lower leg.

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of shrapnel wound, right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to April 1969.  He served in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  By that rating action, the RO granted service connection for right leg and left leg shrapnel wounds and assigned each a 10 percent disability rating, effective March 14, 2004.  The RO also granted service connection for a right wrist shrapnel wound and assigned a noncompensable disability rating.  The RO denied service connection for hearing loss and a skin disorder.

The Veteran testified in a Central Office hearing before the undersigned Acting Veterans Law Judge in October 2010; a transcript of that hearing is of record.  In January 2011, the Board remanded this case for further development.

In a November 2011 rating decision, the Appeals Management Center (AMC) increased the rating for the right leg shrapnel wound to 20 percent, effective February 19, 2011; increased the rating for the right wrist shrapnel wound to 10 percent, effective February 19, 2011; and granted service connection for hearing loss.  The AMC also changed the effective date of service connection for the Veteran's shrapnel wounds of the right leg, left leg, and right wrist to March 12, 2004.  As to the issue of service connection for hearing loss, which the Board had remanded in January 2011, the AMC's November 2011 rating decision is a complete grant of the benefits sought on appeal, and therefore that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In a May 2013 Informal Hearing Presentation, the Veteran's representative asserted that the issue of entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) is before the Board because "There is no indication in the file or the hearing transcript that the veteran withdrew this issue."  The Board disagrees.  The RO issued a statement of the case on February 10, 2009, increasing the Veteran's PTSD rating from 30 to 70 percent, after which the Veteran responded with a VA Form 21-4138, received on February 25, 2009, in which he stated that "I am satisfied with the grant of 70% for PTSD and do not wish to continue that appeal.  I consider this issue closed."  The issue was closed as of February 25, 2009, and was not certified to the Board thereafter.  The Veteran is free to request action on any statements of record after February 25, 2009 that he would like the RO to construe as a claim for an increased rating.

The issues of (1) entitlement to initial disability ratings in excess of 10 percent prior to February 19, 2011, and in excess of 20 percent thereafter, for residuals of shrapnel wound, right lower leg; (2) entitlement to an initial disability rating in excess of 10 percent for residuals of shrapnel wound, left lower leg; (3) entitlement to an initial disability rating in excess of 10 percent for residuals of shrapnel wound, right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The most probative evidence fails to link the Veteran's claimed skin rash to active service.



CONCLUSION OF LAW

The criteria for service connection for a skin rash have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by June 2004 and December 2004 letters which advised the Veteran of the criteria for establishing service connection.  The letters were sent prior to the initial adjudication of the Veteran's claim in February 2005.  Although the letters did not provide him with notice regarding the assignment of disability ratings and effective dates, no prejudice to the Veteran results because no disability rating or effective date will be assigned for his skin rash.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO obtained and associated with the claims file the Veteran's service treatment records, and all identified post-service VA and private treatment records.

The February 2011 medical examination, when combined with the December 2011 addendum, is adequate because the VA clinicians used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran's claim was remanded by the Board for additional development in January 2011.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA requested additional evidence from the Veteran in February 2011, obtained a new examination in February 2011 (with a December 2011 addendum), and issued a supplemental statement of the case in May 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before the undersigned Acting Veterans Law Judge in October 2010.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Consequently, no further assistance with the development of evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his March 2004 claim that he began experiencing a rash on his feet, legs, and neck during his service in Vietnam.  In his March 2005 notice of disagreement, the Veteran asserted that his skin condition is related to his in-service exposure to the herbicide Agent Orange.  In an April 2009 letter printed on a VA Form 9, the Veteran stated that a skin condition would be consistent with the facts, circumstances, and hardships of his service in Vietnam, including a tropical climate.

At his October 2010 Central Office hearing, the Veteran reported that he has experienced eczema every year since his service in Vietnam, during the late-April, May, and June months when it gets hot and humid outside.  See transcript, pp. 2-4.  The Veteran testified that he did not seek treatment for his skin disorder in service, and that there are no records of eczema in his post-service annual employer medical examination records because those examinations were performed in January or February, when the cold weather rendered his skin asymptomatic.  Id., pp. 3-4.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for a skin rash.

As an initial matter, the Board acknowledges that the Veteran is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

However, service connection is not warranted for a skin rash, including eczema, on a presumptive basis based on herbicide exposure because that disorder is not among the diseases associated with exposure to certain herbicide agents listed at 38 C.F.R. § 3.309(e).

Service connection is also not warranted on a nonpresumptive basis because the Veteran's assertion of incurrence in service, and his assertion of a relationship between the skin rash and Agent Orange, are outweighed by more probative evidence to the contrary.  Finally, as discussed below, service connection based on the combat presumption is inapplicable in this case.

The Veteran's assertion of incurrence in service is outweighed by his Report of Medical Examination for release from active duty, at which a clinician found that the Veteran's skin was normal, and his only scars were shrapnel wounds for which he is already in receipt of service connection.  Significantly, the in-service clinician conducted the examination in late-April 1969, during the time of year at which the Veteran testified that his symptoms would have been active.  Consequently, the most probative evidence of record is against a finding of an ongoing skin rash beginning in service.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

The Veteran's assertion of a relationship between the skin rash and Agent Orange is also unsupported by the evidence.  First, the Veteran is not qualified to opine on an etiological relationship between herbicides such as Agent Orange and his skin rash, because that is a complex medical question for which lay testimony is not competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Second, the December 2011 VA compensation and pension (C&P) clinician opined-based on a critical review of the claims file-that the Veteran's skin disorder was less likely than not to have been caused by an in-service injury, event, or illness.  The Board finds that the December 2011 C&P opinion warrants greater probative weight than an earlier January 2005 C&P opinion because the earlier opinion was equivocal in nature-stating that the "condition may be related to military service."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Based on the foregoing, the most probative evidence of record is against a finding that the Veteran's skin rash was caused by service, including by his presumed Agent Orange exposure.

Finally, the Board acknowledges that the Veteran's April 2009 statement that his skin condition would be consistent with the facts, circumstances, and hardships of his service in Vietnam, including a tropical climate, bears similarities to the language of 38 C.F.R. § 3.304(d), which provides that:

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.

Although the Veteran's Purple Heart Medal proves that he served in combat, there is no evidence, medical or lay, showing that his skin condition resulted from combat.  To the contrary, the Veteran specifically cited to "service in a tropical climate" in the April 2009 statement.  Consequently, service connection for a skin disorder based on the combat presumption of 38 C.F.R. § 3.304(d) is not warranted.

The most probative evidence of record shows that the Veteran's skin rash, including eczematous dermatitis, is unrelated to service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.


ORDER

Service connection for a skin rash, including eczematous dermatitis, is denied.


REMAND

The Veteran's representative asserted in a May 2013 Informal Hearing Presentation that his shrapnel wounds "have deteriorated in severity."  The Board notes that the most recent VA C&P examination was conducted in February 2011, and is now more than three years old.  As the evidence indicates that the shrapnel wounds of the legs and right wrist have increased in severity since the last examination, VA is required to afford the Veteran a contemporaneous examination to assess their current nature, extent, and severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his shrapnel wounds of the legs and right wrist, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VA Medical Center in Washington, DC, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

If the AOJ issues a supplemental statement of the case, it should consider including in the narrative portion of that document an explanation for whether the Veteran's shrapnel wounds of the legs and right wrist are being rated as muscle group and/or scar disabilities.  The November 2011 rating decision, in which the AMC apparently granted a separate 10 percent rating for the Veteran's shrapnel wounds under the same diagnostic code (7804) as it is rating each of those disorders separately, has caused confusion.  See, e.g., May 2013 Informal Hearing Presentation at p. 2.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his shrapnel wounds of the legs and right wrist that are not already of record, including those from the VA Medical Center in Washington, DC.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his shrapnel wounds of the legs and right wrist and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's shrapnel wounds of the legs and right wrist, provide him with an appropriate VA examination to determine the nature and severity of those disabilities.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should also discuss the impact that the Veteran's shrapnel wounds of the legs and right wrist have on his ability to secure and maintain substantially gainful employment.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


